Citation Nr: 1401744	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-49 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the "staged" (0 percent prior to July 29, 2010, and 10 percent from that date) ratings assigned for the Veteran's bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective November 30, 2006 (date of claim).  An October 2010 rating decision increased the rating to 10 percent, effective July 29, 2010 (date of VA audiology examination).  The Veteran has not expressed satisfaction with the "staged" increased ratings, and both "stages" of the rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  In September 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In November 2011, June 2012, May 2013 and September 2013 this matter was remanded for further development. 

As noted in the September 2013 remand, in August 2013, the Veteran filed claims of service connection for headaches, dental treatment, skin disease/rash, and "frequent terrifying nightmares aggravated by military service and in combat."  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction in these matters; they are again referred to the AOJ for appropriate action.

[As was also noted in the September 2013 remand, a review of the record found that service connection for post traumatic stress disorder with depression was denied in a March 2013 rating decision.]

[This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of such electronic record.]





FINDING OF FACT

Prior to July 29, 2010, there was no competent evidence (audiometry) showing that the Veteran's hearing acuity was worse than level I in either ear; from that date, hearing acuity worse than Level III in the right ear or Level IV in the left ear is not shown.


CONCLUSION OF LAW

A compensable rating for the bilateral hearing loss prior to July 29, 2010, and/or a rating in excess of 10 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

This appeal is from initial ratings assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2007 letter provided notice on the downstream issues of increased initial ratings.  The November 2009 statement of the case (SOC) and subsequent supplemental SOCs have readjudicated the claim after further development was completed.  It is not alleged that notice has been less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (when a claim has been substantiated, the Veteran bears the burden of demonstrating prejudice from defective notice with respect to downstream issues). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that a RO official or Veterans Law Judge who conducts a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The transcript of the September 2011 hearing reflects that the Veteran alleged worsening of his hearing loss disability since he was last examined.  The undersigned advised him that a VA examination would be scheduled to ascertain whether the worsening warranted an increased rating [which was done].

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA audiological evaluations in May 2008, July 2010, January 2012, and March 2013 (with addendum).  These examinations (combined) are compliant with the Board's November 2011, June 2012, May 2013 and September 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The examiners obtained a reported history from the Veteran and conducted examinations, which included the certified audiometry necessary.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Board observes that while the May 2008 and July 2010 examination reports do not include the examiner's comments regarding the effect of the Veteran's bilateral hearing loss on his work and daily functioning, the January 2012 and March 2013 examination reports note the reported impact of the Veteran's hearing loss on daily life [he is retired], correcting such examination defect.  Notably, he has described the impact his bilateral hearing loss has on his daily activities (i.e., difficulty hearing with background noise, in groups and hearing the television).  The Board finds no reason to question his report and accepts it at face value.  Therefore, cumulatively the examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). The Veteran has not alleged any prejudice from an examination deficiency.  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by application of a schedule of ratings, based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

When there is an approximate balance of positive and negative evidence regarding the degree of disability, the benefit of the doubt is to be given to the claimant.  38 C.F.R. § 4.3.

Ratings for hearing loss disability are derived from Table VII of 38 C.F.R. § 4.85 by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The numeric designations correspond to eleven auditory acuity levels, indicated by Roman numerals, where Level I denotes essentially normal acuity and Level XI denotes profound deafness.  The assignment of the appropriate numeric level is based on the results of controlled speech discrimination tests in combination with the claimant's average hearing threshold.  The average threshold is obtained from puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85. 

Rating specialists use either Table VI or VIa of 38 C.F.R. § 4.85 to determine the correct Roman numeral designation.  Table VIa is employed when the use of speech discrimination tests is inappropriate due to language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing loss (as defined in 38 C.F.R. § 4.86).  One such pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000) is 55 decibels or more.  38 C.F.R. § 4.86(a); another occurs when the puretone threshold at 1000 Hertz is 30 decibels or less and the puretone threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).

As this claim for increase is an appeal from the initial rating assigned with the grant of service connection, the possibility of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be discussed below, the current 0 percent rating assigned prior to July 29, 2010, and the 10 percent rating assigned from that date encompass the greatest levels of hearing impairment shown during those periods.  A close review of the record found no distinct period of time when the criteria for a rating in excess of those currently assigned were met.

With his November 2006 claim seeking service connection for hearing loss, the Veteran submitted a February 2003 report of private audiology (with audiometry in graph form (not converted to numerical values).  See  Kelly v. Brown, 7 Vet. App. 471 (1995).  As the audiometry predates (by three years) the evaluation period it is not relevant to the matter on appeal (and conversion need not be sought).  

January 2008 VA treatment records show that the Veteran presented with complaints of gradual hearing loss.  He reported communication difficulties in noise, in groups and with soft-spoken people and difficulty hearing television.  Audiological evaluation showed mild to moderate sloping sensorineural hearing loss from 2 to 8 kHz in the right ear and mild to severe sloping sensorineural hearing loss from 1.5 to 8 kHz in the left ear.  The audiometry is presented in graph form (not converted to numerical values).  However, as it was not conducted in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., the Maryland CNC Test was not employed in speech recognition testing, and there is no indication that such testing was conducted in a controlled environment); the findings could not serve as the basis for a disability rating.  They may serve as an indication that the Veteran had hearing impairment.  Notably, he was thereafter examined by VA.

On VA audiological evaluation in May 2008 audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
45
50
LEFT
15
20
45
65
70

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left.  The diagnosis was normal hearing to 1000 Hz bilaterally with mild to moderate right ear sensorineural loss above 1000Hz and mild to severe left ear sensorineural loss above 1000Hz.  

On VA audiological evaluation in July 2010, the Veteran's claims file was not available for review.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
55
55
LEFT
20
25
55
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 78 percent in the left.  The diagnosis was normal to moderately severe right ear sensorineural loss and normal to severe left ear sensorineural loss.  

Based on these findings, an October 2010 rating decision granted a 10 percent rating for bilateral hearing loss effective July 29, 2010 (the date of the examination when audiometry first showed that the criteria for a compensable rating were met).

At the September 2011 videoconference hearing, the Veteran testified that his hearing loss disability had increased in severity since his last VA audiology examination.  

November 2011 VA treatment records show that the Veteran felt his hearing had worsened and requested a referral to audiology.  

On VA audiological evaluation in January 2012, the Veteran's claims file was not available for review.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
50
50
LEFT
20
30
55
70
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 80 percent in the left.  The Veteran reported problems hearing the television and with communication at times.  

A March 2012 private audiogram shows results presented in graph format (not converted to numerical values).  It is not clear this audiometry was in accordance with the regulatory guidelines of 38 C.F.R. § 4.85(a) (e.g., that testing was in a controlled environment, and employed the Maryland CNC Test).  

On VA audiological evaluation in March 2013, it was noted that the Veteran's claims file was not available for review; however, in an addendum that month the examiner noted the record was reviewed.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
50
50
LEFT
20
25
55
70
70
Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 92 percent in the left ear.  The examiner found that the Veteran's hearing loss did not impact on ordinary conditions of daily life, including the ability to work.  The examiner noted that, given the degree and configuration of the Veteran's hearing loss, he would likely experience mild communication difficulties without the use of hearing aids, particularly in background noise and in group communication.  The examiner was able to communicate well with the Veteran face-to-face and in a quiet environment and noted that the Veteran has excellent word recognition ability (indicating good benefit from the use of hearing aids).  The examiner opined that the Veteran's hearing loss does not render him unable to secure and maintain substantially gainful physical or sedentary employment.  It was noted that the Veteran was retired.

In a June 2013 addendum, the examiner found that the test results from 2008, 2010, and 2012 are consistent.  It was also noted that the Veteran was tested again in 2013 and the most recent testing was again consistent with the 2012 results.  The examiner reviewed the private audiology test results and stated that "[a]ny off site testing may be different due to calibration or instruction differences."  

Rating Prior to July 29, 2010

The competent evidence regarding the severity of the Veteran's hearing loss disability prior to July 2010 consists of a report of official VA audiometry in May 2008.  The rating of hearing loss disability involves a mechanical application of the rating schedule to numeric designations assigned to official audiometry results.  Applying the results of the May 2008 VA examination to Table VI the Veteran had Level I hearing in each ear, which under Table VII warrants a 0 percent rating.  The findings do not show an exceptional pattern of hearing loss, nor did the examiner indicate that speech recognition scores were unreliable; consequently Table VIA is not for application.




Rating From July 29, 2010 

The medical evidence pertaining to the severity of the Veteran's bilateral hearing loss from July 29, 2010 (suitable for rating purposes) consists of the report of the VA audiological evaluation on that date and reports of VA audiological evaluations in January 2012 and March 2013.  

When the July 2010 puretone threshold and speech discrimination findings are compared to the criteria in 38 C.F.R. § 4.85, Table VI, they reflect that the Veteran had hearing acuity Level III in the right ear and Level IV in the left ear, warranting (under Table VII) a 10 percent rating under Code 6100.  

Notably, when the January 2012 puretone threshold and speech discrimination findings are compared to the criteria in 38 C.F.R. § 4.85, Table VI, they reflect that the Veteran had hearing acuity Levels II in the right ear and IV in the left, warranting (under Table VII) a 0 percent rating under Code 6100.  Similarly, when the March 2013 puretone threshold and speech discrimination findings are compared to the criteria in 38 C.F.R. § 4.85, Table VI, they reflect that the Veteran had hearing acuity Level I in each ear, warranting (under Table VII) a 0 percent rating under Code 6100.  [Notably, the rating for the hearing loss has remained 10 percent (it was not reduced).]

An exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), which would warrant rating under the alternate criteria of Table VIA, is not shown.  Accordingly, a schedular rating in excess of 10 percent is not warranted for the Veteran's hearing loss disability at any time from July 29, 2010.

The March 2013 VA examiner elicited from the Veteran a description of the functional impairment that arises from his hearing loss, including difficulty hearing in noise, groups and when watching television.  The Board finds no reason to question that the functional impairment is as the Veteran describes.  Such impairment is contemplated by the rating assigned.

There is no other medical record that provides a basis for rating the Veteran's hearing loss disability.  There is therefore no medical evidence to support rating in excess of 0 percent prior to July 29, 2010, and 10 percent from that date.

The Board has considered whether referral of this matter to the Compensation and Pension Service for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b) is indicated.  However, the schedular criteria contemplate the findings and associated functional impairment shown; there is no manifestation that is not encompassed by the schedular criteria.  Accordingly, those criteria are not inadequate, and referral for extraschedular consideration is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As the Veteran is retired and has not alleged unemployability due to his hearing loss, the matter of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the record in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  [An unappealed March 2013 rating decision separately denied entitlement to a TDIU rating.]

The Board finds that the preponderance of the evidence is against the Veteran's claim for increase, and that there is no reasonable doubt regarding degree of disability remaining to be resolved .  Therefore, the appeal in the matter must be denied.


ORDER

The appeal seeking a compensable rating for bilateral hearing loss prior to July 29, 2010 and a rating in excess of 10 percent for the hearing loss from July 29, 2010 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


